FILED
                           NOT FOR PUBLICATION                                 JAN 21 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEPHEN TANNER HANSEN; et al.,                   No. 12-17362

              Plaintiffs - Appellants,           D.C. No. 2:11-cv-01519-GMN-
                                                 CWH
  v.

LIBERTY MUTUAL FIRE INSURANCE                    MEMORANDUM*
COMPANY; et al.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                           for the District of Nevada
                Gloria M. Navarro, Chief District Judge, Presiding

                           Submitted January 15, 2015**
                             San Francisco, California

Before: O’SCANNLAIN and CLIFTON, Circuit Judges, and ADELMAN, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lynn S. Adelman, District Judge for the U.S. District
Court for the Eastern District of Wisconsin, sitting by designation.
      Stephen Hansen and Clark Lefevre appeal from the district court’s grant of

summary judgment in favor of Liberty Mutual Fire Insurance Company (“Liberty

Mutual”) on their claims of breach of contract, bad faith, and violations of the

Nevada Unfair Claims Practices Act, Nev. Rev. Stat. § 686A.310, as well as the

district court’s denial of their motion for reconsideration filed pursuant to Federal

Rules of Civil Procedure 59(e) and 60(b).

                                           I

      Under Nevada law, a homeowner’s insurance policy that provides coverage

for harm resulting from an “accident,” and excludes coverage for harm “expected

or intended by the ‘insured,’” does not require the insurer to provide coverage for

harm that results from intentional action on the part of the insured, even if the

insured did not intend to cause the resulting harm. See Beckwith v. State Farm

Fire & Cas. Co., 83 P.3d 275, 277 (Nev. 2004) (en banc). Here, the only

admissible evidence in the record indicates that Jeff Hart intended to throw a rock

at the Lefevre truck, harming both the truck and the passengers inside. Moreover,

because Liberty Mutual’s provision of coverage in the Quinn lawsuit involved no

intentional action on the part of Jeff Hart, such provision of coverage does not

constitute a waiver of Liberty Mutual’s right to rely on the policy’s requirement

that covered harm result from an accident, not intentional action by the insured.


                                          2
See Vitale v. Jefferson Ins. Co. of New York, 5 P.3d 1054, 1058–59 (Nev. 2000)

(per curiam) (endorsing the Ninth Circuit’s interpretation of California law as

requiring misconduct on the part of the insured in order to find waiver). Thus, the

district court did not err in granting summary judgment on Hansen and Lefevre’s

breach of contract and bad faith claims. See Pemberton v. Farmers Ins. Exch., 858

P.2d 380, 382 (Nev. 1993) (per curiam) (requiring improper denial of coverage for

a claimant to succeed on a bad faith claim).

                                           II

      Because Hansen and Lefevre’s request for a continuance and motion for

reconsideration both turned upon their mistaken belief that Liberty Mutual’s

provision of coverage in the Quinn case constituted a waiver of its right to deny

coverage in this case, the district court did not abuse its discretion in denying either

of those requests. See Mackey v. Pioneer Nat’l Bank, 867 F.2d 520, 523 (9th Cir.

1989); Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985).

                                          III

      Because Hansen and Lefevre failed to identify any facts to dispute Liberty

Mutual’s accurate and diligent denial of coverage, the district court did not err in

granting summary judgment on their claims brought under the Nevada Unfair

Claims Practices Act.


                                           3
AFFIRMED.




            4